Title: To Thomas Jefferson from Matthias E. Sawyer, 26 August 1825
From: Sawyer, Matthias E.
To: Jefferson, Thomas


Respected Sir
Edenton
August 26th 1825
Wishing to partake of the advantages arising from the University of Virginia; and having no personal acquaintance from whom I could derive the necessary information; I have taken the liberty of applying to you; under the gratifying thought, that you will not consider it unworthy either of your time or talents to devote a few moments to the instruction of the young men of this country. The questions which I wish to submit to you for an answer, are, 1st Will the department of Medicine be opend for the reception of students during the succeeding Winter 2nd What branches of Medicine will be taught in the University, what number of professors will be employed, and 3rdly what number of courses will it be necessary to attend before a student will be allowed to stand for a diploma: and 4th, Will  the attendance on a course at the University of Pennsylvania  shorten the term of attendance in Va.By answering these, when you have leisure you will confer a considerable favour on most worthy sir your obt servtMatthias E Sawyer jr